THEA~ORNEY               GENERAL
                    OFTEXAS




Hon. Dean Martin          Opinion No. WW-812
County Attorney
Grayson County            Re:   Whether theaters ere subject
Sherman, Texas                  to occupation taxes by the
                                State or a county thereof.
Dear Mr. Martin:
         We quote from your opinion request as follows:
         "I am writing you concerning occupation taxes
     on theaters. Section 22A of article 7047 of the
     Revised Civil Statutes of the State of Texas, per-
     tains to the levying of occupation taxes against
     theaters. This act as originally written seems to
     have been passed in 1930 by the 41st Legislature,
     5th called session. Thereafter there were some
     amendments added to article 7047. In the new
     pcket parts of the Revised Civil Statutes of the
     State of Texas, which pertains to such article
     7047, there is this statement 'This article as
     amended, except subdivision 46, is repealed by
     acts 1959, 56th Legislature, 3rd called session,
     page 187, Chapter 1, Section 7. effective Septem-
     ber 1, 1959'. Also, I have been furnished with a
     green colored special pamphlet called 'New Title
     122A' which pertains to general taxation, which is
     apparently the very latest law on taxation and I
     do not find any mention of any occupation taxes
     levied against theaters.
         "My question therefore is, are occupation taxes
     to be assessed against the owners of theaters in
     the State of Texas. The Grayson County Tax Assessor-
     Collector has received some letters from agents of
     theater owners who state that it is there [sic.f
     interpretationsthat occupation taxes are no longer
     assessed and collectible as against theaters. From
     a reading of the law and a statement made in the new
     pocket part, it is my conclusion that there are no
     occupation taxes collectible by the county and state
     as against theaters.
         "I would assume that if article 7047 has been
     repealed to the extent that occupation taxes are no
Hon. Dean Martin, Page 2                       Opinion No. WW-812


    longer collectible by the county and state that
    likewise the city and school authorities would
    have no basis for assessing or collecting occu-
    pation taxes against theaters."
         Section 22A of Article 7047, V.A.C.S., was repealed
;a,":~. 7, H.B. 11, 3rd C.S., 56th Leg. (Eff. September 1,
     . Therefore, at this time there is no State occupation
tax imposed on theaters. Article VIII, Section 1, of the
Texas Constitution, provides that the occupation tax levied
by any city, county or town for any one year upon any profes-
sion or business shall not exceed one half of the tax levied
by the State for the same period on the same profession or
business. Since the State imposes no occupation tax on
theaters, it is obvious that the various counties, cities and
towns have no authority to impose such a tax.
         School districts may impose only such taxes as are
authorized by the Texas Constitution or Legislature. See
Article VII, Sets. 3, 3A. The Constitution contains no di-
rect authority for the imposition of an occupation tax upon
theaters by a school district, and the Legislature has not
provided such authority. Therefore, a school district may
not impose an occupation tax on theaters.
                           SUMMARY
           No authority exists for the imposition
       of an occupation tax upon theaters by the
       State of Texas, or any county, city, town or
       school district thereof.
                                     Very truly yours,
                                     WILL WILSON
                                     At~q~;;pk

APPROVED:
OPINION COMMITTEE:                      As&s&t
W. V. Geppert, Chairman
                                     JNP:bct
C. Dean Davis
John L. Estes
Robert A. Rowland
Bob Eric Shannon
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore